 586DECISIONSOF NATIONALLABOR RELATIONS BOARDPhil Rich Fan Mfg.Co., Inc.;Ventco,Inc.;H. C.Williams Mfg. Co.,Inc.andSheet Metal Workers'InternationalAssociation,Local Union No. 54,AFL-CIO. Case 23-CA-2522May 21, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn January 12, 1968, Trial Examiner Harry H.Kuskin issued his Decisionin the above-entitledproceeding,finding that Respondent had not en-gaged in certainunfair labor practicesalleged inthe complaint and recommending that the com-plaint be dismissed,as set forth in the attachedTrial Examiner'sDecision.Thereafter,the GeneralCounsel filedexceptionsto the TrialExaminer'sDecision and a supportingbrief.Respondent filedan answering brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended,the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith thiscase to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing,and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions, thebriefs, and the entire record inthe case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner:This case washeard at Houston, Texas, on August 15 and 16,1967. Acomplaint issued hereinon June 23, 1967,as the result of a charge filed by Sheet Metal Work-'The facts that the Regional Director for Region 23 refused to issue acomplaint on the basis of charges in Case 23-CA-2387 relating to theabove alleged unilateral wage increases of February and June and that suchaction was sustained on appeal on the ground that"under all the circum-stancesitcould not be said that these increases were violative of theers' International Association, Local Union No.54,AFL-CIO, herein called the Union,allegingthat Phil Rich Fan Mfg. Co., Inc.; Ventco, Inc.; andH. C. Williams Mfg. Co., Inc., herein called respec-tively,Rich, Ventco, and Williams and, called col-lectively,Respondent,haveviolatedSection8(a)(5) and (1) of the Act by refusing to bargaincollectively in good faith with the Union, the cer-tified exclusive collective-bargaining representativeof Respondent's employees in an appropriate unitof production and maintenance employees, by in-sisting during bargaining on (1) reserving to itselftotal discretion with respect to awarding merit wageincreases to unit employees; (2) excluding themerit wage system from the arbitration process ofany resulting collective-bargaining agreement; and(3) precluding the Union contractually from engag-ing ina concerted work stoppage or strike respect-ing the issue of Respondent's merit wage system;and further refusing to bargain in good faith bygranting extensivemeritwage increases duringFebruary, June, and September, 1966 in order todisparage the Union's majority in the appropriateunit and to de?recate the Union as a collective-bar-gaining agent. In addition, there is the question ofwhether a strike of Respondent's employees whichbegan on May 4, 1966, was caused or prolonged bythe aforesaid conduct, thereby making it an unfairlabor practice strike. Respondent's answer deniesthat it engaged in any of the unfair labor practicesalleged herein.Upon the entire record, including my observationof the witnesses, and after due consideration of thebriefs of the General Counsel and Respondent, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent admits,that Rich, Ventco, and Williams are each Texascorporations with their principal office, place ofbusiness, and plant in Houston, Texas; that thesecorporations are affiliated businesses with commonofficers, owners, and directors, and constitute a sin-gle business enterprise, engaged in manufacturingcirculators and related products and having a com-mon labor policy; and that, during the past year,which is representative of the operations at alltimes material herein,goods and materials valuedin excess of $50,000 were purchased from outsideTexas and shipped to the Houston, Texas, plant.Ifind, upon the foregoing, as Respondent, in ef-fect,admits, that these three corporate entitiestogether constitute a single employer within themeaningof the Act. I also find further,as Respon-Act" does not, contraryto Respondent,require a finding that"this dismis-sal isres Judicataof any claim tin the complaint herein based on newcharges]that these increases were inviolation of the Act." SeeMcCloskeyand Company, lnc ,116 NLRB 1123,1124171 NLRB No. 87 PHIL RICH FAN MFG. CO.587dent also admits,thatRespondent is engaged incommerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits,and I find,that Sheet MetalWorkers'InternationalAssociation, Local UnionNo. 54, AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheEvidenceWhile the findings of fact hereinafter are based,in part,on stipulations of the parties,they rest, inthe main,on the testimony of Kenneth Crump, theonly witness in this case.Crump was,at all materialtimes, the International organizer of the Union andattended all the negotiation sessions between theparties.Ifind that Crump was a reliable witness andI credit him.B.Background and Summary of EventsOn December 28, 1965, the Union was certifiedasthecollective-bargainingrepresentativeofRespondent's production and maintenance em-ployees as the result of a Board election conductedby the Regional Director for Region 23. On Janu-ary 14, 1966, bargaining began between Respondentand the Union and, in all, 14 bargaining sessionswere held.' The first 12 sessions were held byMarch 3 1. The remaining two sessions occurred onJune 1 and September 29 in the presence of aFederal mediator. Between the fifth and sixth bar-gaining sessions, which took place on January 29and February 14, respectively, Respondent grantedthe first merit wage increase in issue to some of itsemployees in the appropriate unit. On March 22,between the 11th and 12th bargainingsessionsthere was a union meeting at which, after the statusof negotiations was discussed, a strike vote wastaken and a strike authorized During April therewas handbilling of the plant and of companycustomers by union adherents. On May 4, a strikebegan at the plant, which was still in effect at thetime of the instant hearing. The second merit wageincrease in issue was granted on June 3. This wasshortly after the 13th bargaining session on June 1.As to the third merit wage increase in issue, it oc-curred in September in advance of the 14th and lastbargaining session of September 29.It is apparent that Respondent has been grantingmerit wage increasesto employees prior to thecritical period herein. In this connection, Respon-dent furnished the Union the following informationas to such increases commencing in 1964. In thatyear, increases were granted in February, May,June, and August to 5, 1, 9, and 11 individuals,respectively.These increases were distributed asfollows: 2 employees received 5 cents an hour, 12received 10 cents, 11 received 15 cents, and 1received 20 cents. In 1965, increases were grantedin January, April, and October to 23, 3 1, and 20 in-dividuals, respectively; these increases were dis-tributed as follows. 13 employees received 5 centsan hour, 35 received 10 cents, 22 received 15cents, 2 received 20 cents, 1 received 25 cents, andIreceived 35 cents. And in 1966, increases weregranted in February, June, and September to 24,36, and 43 individuals, respectively; these increaseswere distributed as follows: 18 employees received5 cents an hour, 46 employees received 10 cents,26 employees received 15 cents, 5 received 20cents, 7 received 25 cents, and I received 35 cents.The record furthur shows that during the calendaryear 1965,3 Respondent had in its employ in Janu-ary, April, and October 72, 76, and 64 employees,respectively, and that during the calendar year1966, Respondent had in its employ in January,February, March, April, May, June, and September65, 72, 77, 89, 88, 96, and 102 employees, respec-tively. It would thus appear that the 74merit in-creases granted by Respondent in 1965 and the 103merit increases granted by Respondent in 1966 en-compassed a verylargemajority of the employeecomplement during each year.' It would also ap-pear that approximately 82 percent of the em-ployees affected during 1965 and 1966 received amerit increase of 10 cents per hour or better, andthat Respondent's entire wage structure consistedof such merit increases.The events subsequent to the lastnegotiating ses-sion between the parties on September 29 con-sisted, in the main, of the filing by the Union onOctober 3 of the chargeherein;the filing byRespondent on February 10, 1967, of a representa-tion petition with the Regional Director for Region23 seeking an election among the employees in thecertifiedunit;the dismissal of the petition by theRegional Director on May 26, 1967; and the is-suance of the complaint herein on June 23, 1967.C. TheBargaining Sessions and the AccompanyingEvents Precedingthe Strike of May 4, 1966The firstnegotiation sessiontookplaceontAll dates hereinafter are in 1966, unless otherwise indicated'There is no such data in evidence for the calendar year 1964'This is so, despite the fact that,in several instances,some employeesreceived more than one merit increase in a calendar year'As heretofore indicated, Crump attendedall the negotiation sessions inbehalf of the Union He was accompanied at all times by a union commit-teeAt three of these meetings,ie , on February 21 and 23 and March 31,Donald Fisher, the attorney for the Union, was also present At the Feb-ruary 21meeting, one Beeler was also present on behalf of the UnionOn those occasions when Fisher was present, he, rather than Crump,acted as spokesman for the UnionThe record also showsthat, except for the January 28meeting, Robert SBambace,Esq , an attorney associated with counselherein for Respondent,was the spokesman for Respondent in negotiationsA Mr Duke of thesame firm substitutedfor Bambace on January 28 Also in attendance atsome of these meetings were Herschel Rich,presidentof Respondent,and/or Mrs Rich, his wife And at thelast meeting between the parties onSeptember29, one Carl Vogt,Esq , also associated with counsel forRespondent,was present 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 14.6 At that session, the Union submitteda contract proposal which was incomplete in thatno economic proposals were included. At the nextbargaining sessionon January 17, the Unioncompleted its contract proposal by submitting itseconomic demands. There was no mention in theUnion's proposal of merit wage increases.The thirdbargaining sessionoccurred on January22. At this time, Respondent presented its writtencounterproposal. Article XVIII, section 4, thereofset forth a proposed system for granting merit in-creases to employees, in the following language:The Unionagreesthat the Company shall havethe right to review each employee at variousintervals in order to determine whether or notthe employee deserves to receive a merit wageincrease.If such wage increase is given to anemployee, such increase shall be added to theemployee'sexistingstraight-time hourly wagerate.Itappears that the counterproposalmade noreference to wage rates but that, during the bar-gaining session,Respondent orally proposed a 2-percent across-the-board wage increase and a start-ing rate of $1.30 an hour.Discussion ensued as tothevariousarticles inRespondent'sproposedagreement.With respect to the proposed system ofmeritwage increases,Respondent advised theUnion that "it had been a past practice through theyears thatMr. Rich had" and that employees'records were reviewed "from time to time" todetermine whether they qualified. It was also madeclear that the merit wage increase system would notbe subject to the grievance procedure as outlined inRespondent's counterproposal,but would,as in thepast, be at the discretion of Mr. Rich. The Union,however, sought further clarification with respectto how the system would work, such as, what em-ployees would have to do to qualify. Bambace,speaking for Respondent, said that he would seekfurther informationconcerningthemechanicsthereof from Mr. Rich and would furnish this to theUnion.At the fourthnegotiation sessionon January 24,as in all subsequent sessions,the parties discussedall articles in the proposed agreement except thosetentatively agreed upon.During this discussion onJanuary 24 the Union was again told that Respon-dent's proposed merit wage increase system wouldnot be subject to the grievance procedure butwould,as in the past, be at the discretion of Mr.Rich.And in response to the Union's question, asformerly, as to how the system worked, BambaceBy that time, the Unionhad in its possession information furnished byRespondent pursuant to its request'The payof regular employees at Rich ranged as follows:in the attic fandepartment between $1.45 and $185 per hour,with one employee receiv-ing $2 25 per hour,in the electric fan department between$135 and$1 90, in the wiredepartment between$1.35 and$185; in the shipping de-partment between$1 50 and $1.80; in the repair department between$1 40 and $1 90,in the press departmentbetween $1.75 and $1 95, and inadvised the union representatives that he wouldhave Mr. Rich explain to the Union how the meritsystem had operated in the past. At this meeting,Bambace made a package proposal on wages, con-ditionedon full acceptance or it would bewithdrawn. It provided for a 5-year term, a startingrate of $1.30 per hour for probationary employees,a 2-1/2-percent across-the-board wage increase an-nually,' 8 paid holidays, time and a half for work onholidays, payment of the 1965 Christmas bonusthat had been withheld pending the Union's con-tractproposal and a system of merit wage in-creases.The fifth negotiation session occurred on January28.Mr. Duke attended in place of Bambace. Mrs.Rich was also present. Either Duke or Mrs. Rich in-formed Crump and the union committee that the1965 Christmas bonus would be paid. There was nodiscussionof Respondent's proposed system ofmerit wage increases. In this connection, the Unionpresented a "wage counterproposal" to the wageproposal of Respondent made at the prior meeting,adding that, if Respondent agreed to the proposalas presented, Respondent could do whatever itwishedwith its proposed merit wage increasesystem.According to Crump, the employees wouldthen have had a "liberal wage." So far as appears,under this counterproposal employeeswouldreceive upon the execution of the contract a start-ing rate of 30 cents more an hour, and wouldreceive each month thereafter 5 cents an hour addi-tionally until the base rate was reached, and thespread between starting rate and base rate at Richwould vary from 25centsto 50 cents per hour, de-pending upon the classification or department in-volved, while the spread at Ventco and Williamsbetween starting rate and base rate as to all em-ployees would be 25 cents per hour.On the following day, the parties met again intheir sixth bargaining session. However, there wasno progress made on what Crump called the "gutissues,"namely wages, dues checkoff, and meritwage increases.The seventh negotiation session took place onFebruary 14. Respondent revised its wage proposalsomewhat, offering a 5-year agreement and a meritwage increase system as theretofore but with astarting rate for probationary employees of $1.35instead of $1.30 an hour and with an across-the-board wage increase annually of 2.75 percent in-stead of 2-1/2 percent.About this time (Crump was not sure of thedate),Respondent inquired from the Unionthe tool-and-die department between $2.20 and $2.45. There was onlyone employee in each of the following operations: maintenance,installa-tion,and ,janitor,and they received$2.25, $1.65,and $1.50 per hour,respectively.Itwould appear thatVentcoand Williams had about a halfdozen employees each and the hourlypay of theregular employees inthe case of Ventco ranged between $1.35 and $1.50, and in the case ofWilliams between $1 35 and $1 80 PHIL RICHFAN MFG. CO.whether, in the light of the current contractnegotiations,there would be any objection to itsgrantingmerit wageincreasesto employees as ithad done in the past. The Union agreed to a con-tinuation by Respondent during negotiations of anypast practice on thesame basisas theretofore, and,in this connection, asked for, and obtained fromRespondent,a listof the intended employeerecipientsof meritwage increases.The Unionraised noobjection to the grant to the listed em-ployees andsuggestedthe addition of some otheremployees to the list. Respondent agreed to addthree of the suggestednamesto the list of em-ployees and the awards were thereupon effectuatedto them as well as the others.The next negotiationsession,the eighth, tookplace on February 21. Respondentagainsubmitteda revised wage proposal, offering a 5-year agree-ment,a merit wage increase system, and a startingrate for probationary employees of $1.35 an hour,but with an across-the-board wageincrease an-nually of 3.2 percent. The meeting was interruptedby a recess for dinner. Upon reconvening, Fisher,acting as spokesman for the Union, indicated toRespondent that if Respondent wanted the meritwage increasesystem it would have to furnish theUnion with standards that could be understood andgrant those employees who were aggrived over notreceiving a meritwage increasethe right to use thegrievance and arbitrationmachinery, in whichevent, it would propose to the employees the ac-ceptance of a 3-yearagreementwith across-the-board increases of 10 cents, 12 cents, and 15 centsper hour during the 1st, 2d, and 3d year, respec-tively. Fisher indicated further that, in the alterna-tive, the Union would accept across-the-board in-creases of 12 cents, 13 cents, and 15 cents duringthe 1st, 2d, and 3d year, respectively; and Respon-dent could do what it pleased about merit wage in-creases."During thismeeting, there was considera-ble discussion about criteria for granting meritwage increases.The ninth negotiation session occurred 2 dayslater on February 23. Respondentagainsubmitteda revised wage proposal, offering a merit wage in-crease system and a 3.2-percent across-the-boardincreaseannually, as theretofore, but with theguaranteeof a 5 cents per hour minumum increase9and on a 3-year basis, instead of a 5-year basis asbefore. In respect to the merit wage increasesystem, Respondent failed to submit any criteria orguidelinesfor determining a merit wage increaserecipient, although Respondent had agreed at aprior meeting to do so.About 10 days later, on March 7, the 10thnegotiationsession took place. Respondent orallysupplied the following guidelines as a basis for'Each proposal by Fisher contemplated the retention by Respondent ofthe existing Christmas bonus plan and the profit-sharing plan9 It would appear that 3.2 percent of the hourly wage paid to some em-ployees would have fallen short of equaling 5 cents589awarding merit wage increases: At the end of eachmonth, each supervisor would evaluate his super-visees on 13 factors as either excellent, good,average, poor, and unsatisfactory, with values of 4,3, 2, 1, and 0, respectively. The 13 factors werelistedas (1) production quality, (2) productionquantity, (3) skill, (4) ability, (5) attitude, (6) ab-senteeism, (7) tardiness, (8) initiative, (9) physicalfitness, (10) knowledge and experience, (11) selfimprovement, (12) language ability, and (13) at-tendance. Employees would then be reviewed every90 days or 3 months to determine those whoqualified, provided that after receiving such an in-crease an employee would not be considered foranother such increase until the next 12-monthperiod.No agreement was reached as to theproposed guidelines or as to the right of an aggrivedpartytousethegrievanceand arbitrationprocedure, which the Union sought, but it was un-derstood that Respondent was to furnish theseguidelines to the Union in writing.The 11th negotiation session occurred on March9, 2 days later. At this time, Respondent submittedinwriting its proposed guidelines for awardingmerit wage increases." These guidelines differed inthat they omitted the factors of initiative, self im-provement, and physical fitness and omitted anyreference to the point system for evaluation of allfactors.According to Respondent, it omitted apoint system because such a system was unworka-ble and it maintained that view throughout. In addi-tion, provision was made for review of a determina-tion concerning a merit wage increase if requestedby the Union and/or employee, in which event suchreview would be by Respondent's president or hisduly designated representative, and also, if furtherrequested, the Union and/or the employee was tobe entitled to a written statement from Respon-dent'spresident,and/orhisdulydesignatedrepresentative, in explanation of Respondent's deci-sionon such review, specifying which factor or fac-tors require improvement. In connection with theforegoing, any action taken by Respondent was notto be subject to article VIII (the grievance and ar-bitrationprocedure) of Respondent's proposedagreementand Respondent's decision was to befinal and binding on the Union and/or employee in-volved.As already indicated, on March 22, before the12th negotiation session, which took place onMarch 31, the Union held a meeting of Respon-dent's employees. Developments in the various bar-gaining sessionsdiscussed above were presented tothe employees. During the course of the meeting, astrike vote was taken and the employees presentvoted unanimously to strike.At the 12th bargaining session, there was nochange in Respondent's position as to the recourse10Thiswas tobe addedas newsection 3 to article X V III of Respondent'scontract proposal 590DECISIONSOF NATIONALLABOR RELATIONS BOARDavailable to an aggrieved employee or to the Unionunder the merit wage increase system. Nor wasthere any movement on wages and dues checkoff,which together with the merit wage increase systemwas the "gut issues" separating the parties." At thismeeting, Respondent did alter its prior position asto barring employees from working for its competi-tors for a certain length of time and an acceptablecompromise was reached by the parties. In addi-tion, the issue relating to foremen working was set-tled between the parties.During the months of April and May, there wereno negotiation sessions between the parties. How-ever, as heretofore noted, during April, the Unionengaged inhandbilling of Respondent's premisesand of Respondent's customers, and thereafter, onMay 4, the strike, which was authorized by themembership of the Union at its March 22 meeting,began. The strike is still in effect.D. The Bargaining Sessions and the AccompanyingEvents during the StrikeBy letter dated May 20, Respondent advised theUnion that "in view of the obvious impasse now ex-isting in our negotiations and in line with [its] longstanding practice and consistent with [its] proposalmade to the Union regarding merit wage increases,itiscurrently reviewing its employees and willfinish doing so by May 27 and is contemplatinggranting some merit wage increases to certaindeserving employees, which would be reflected inthe pay checks issued on May 27." The letter in-vited the Union to advise Respondent of "anyquestions or any desire to discuss this matter." Byanswering letter of May 23, the Union advisedRespondent that "any merit wage increases at thistime would be inconsistent with the proposal madeto the Unionon merit wage increases."This wasfollowed by a letter, in response, from Respondentsaying that it "faile[d] to see any inconsistency"between Respondent's present review of employeesand the proposal to the Union contained in itsrevised proposal of March 9. In this connection, theletter quoted that part of this proposal which calledfor "review at least every three month intervals" ofthe records of employees eligible for considerationfor a merit wage increase.12 Respondent indicated itwas anxious to clear up, through discussions withthe Union, any misunderstanding the Union mayhave in the matter, and that it was deferring actionon the merit wage increase until June 1, "in theevent any questions regarding this matter remain inthe minds of the union after receipt of this letter."By letter dated May 27, the Union respondedthereto, pointing out that, with respect to Respon-dent's proposal on merit wage increases, "there wasat the time a lengthy discussion on the proposal,with many of the procedures for granting such in-creases discussed," and that based on the proposaland the discussions it would be inconsistent withthat proposal to grant any such increases now. Theletteradded that Respondent's proposal was"neither accepted objected or rejected as such" andif Respondent grants these increases it will do so atits peril.On June 1, the parties met with a Federal media-tor. This was the 13th meeting between the parties.The three "gut" issues were still pending, namely,wages, the merit wage increase system, and duescheckoff. Respondent, in response to a query bythe mediator, indicated that there was no change inits stand. The Union, however, proposed that allstrikers return pending settlement of these issuesand offered a modified contract proposal of a 3-year agreement, with a 15-cent-per-hour across-the-board wage increase during the first year and awage reopener clause during the second and thirdyears, and, if agreed to, Respondent could do whatitpleased about merit wage increases. Respondentthen inquired whether this would be "without theright to strike in the second and third year if wedon't agree on the wages?" Whereupon, the Unionindicated thatwould be acceptable providedRespondent would agree to arbitrate the wages inthe second and third years, absent agreement. ThisRespondent refused and the discussion provedabortive. During the meeting, Bambace advised themediatorofthecorrespondenceconcerningRespondent's plan to grant merit increases todeserving employees. Whereupon, Crump said that,while the Union was willing to negotiate on all un-resolved issues, the Union opposed meeting only inorder to allow Respondent to change or modify itsstand so that it "could grant any type of increasesand so forth to the strike breakers" at work in theplant.Thereafter, Respondent advised the Unionthat it was withdrawing its March 9 offer on meritwage increases and was reverting to its originaloffer thereon and that it would put the merit wageincrease into effect.13 So far as appears nothingfurther occurred at this meeting.By letter dated June 2, Respondent wrote to theUnion concerning Respondent's proposed meritwage increase, saying, in relevant part, that sincethe Union indicated no real desire to discuss thequestion of merit increases when it was again raisedby the company negotiation committee, such meritincreases as were to be granted "would be reflectedin the paychecks of Friday, June 3." The letteragain offered to discuss any questions concerningthese merit wage increases or any other of Respon-dent's contract proposals. The answering letter ofthe Union was dated June 6. Therein, the Union re-" Crump testified with respect to other issues still dividing the partiesthat"we always felt they could possibly be resolved or would be resolved "" As already found,such increases had been granted to employees theprevious February" Merit wage increases were thereaftergranted byRespondent on June3See, in this connection,the discussioninfraofBambace's letter toCrump, dated June 2 PHIL RICHFAN MFG. CO.591called theMarch 9 proposal of Respondent onmerit wage increases and of Respondent's agree-ment to draft and present to the Union factors andprocedures for such a system, that Respondentmade only a verbal response which was short ofcompliance,and that the writing which it didpresent was a new section 3 to articleXVIII of itscontract proposal. It pointed out further that thisproposal would give Respondent the right to "uni-laterally bargain with each employee, without thebargaining agent knowing or being informed onwhat factors or procedure" were operative respect-ing such increases,and additionally that,as of May4, the day the employees went on strike,these fac-tors or procedures had not been furnished." TheUnion offered tonegotiate on all issuesbut refusedto negotiate just on merit wage increases;i.e., "theright for the company to negotiate with and givestrike breakers better wage increases thanwere of-fered totheir regularemployees before the strikecommenced."The last letter in this series wasdated June 7 and purported to be the answer ofRespondent to the Union's previous letter. Therein,Respondent called the Union's attention to the list-ing in its March 9 proposal on merit wage increasesof factors whichRespondentproposed to considerin granting such increasesand added that the Unionwas advised contemporaneously and thereafter ofRespondent's feeling that any gradingsystem orpoint system on determining eligibles for such in-creases was totally unworkable and unacceptable.Additionally,Respondent took issue with theUnion's charge that at the June I session Respon-dent negotiated only on one item,that of meritwage increases;that,instead,itnegotiated on allitemsin dispute, whereas the Union displayed itsdisinterest in conducting fruitful negotiations by in-creasingits prior contract proposal on June 1. Theletter also took issue with the Union's assertion thatRespondent granted to employees on June 3 betterwage increases than wereoffered to the strikers be-fore the strike began, insisting that the increases"were granted on the same basis and are in the samespirit ashas been done in the past." The letter thensuggested that,instead of writing any more letters,the parties meet at any time that the Union"feels ithas anything constructiveto add tothe negotiationsbetween the parties."The next and final meeting between the partieswas again preceded,as in the case of the priormeeting,by correspondence relating to a contem-plated merit wage increase to some of Respondent'semployees.By letter dated September 14 Respon-dent wrote to the Union that it was confirming aprior telephone discussion on September 12 relat-ing to Respondent's desire to grant merit wage in-creases to certain of its employees,during whichdiscussionthe Union indicated that it would not ob-ject thereto, provided that, if the Union had anyquestions concerning such increases, the parties"would discuss the same at a later date." The letterthen advised the Union that, "in view of our un-derstanding," certain employees would receivemerit wage increases effective during the payrollperiod ending September 14. By answering letter ofSeptember 27 the Union requested a meeting todiscuss the merit wage increases and the conditionsfor granting same by Respondent; it denied indicat-ing to Respondent that it had no objections to thegranting of merit wage increases, and added that,upon being advised that Respondent was going togrant the increases, the Union's response was that itwould not prevent such action, but that it did wanttomeet and discuss the matter if increases weregranted. After an intervening telephone conversa-tion,Respondent arranged for a conference roomat the local office of the Federal Mediation andConciliation Service for the purpose of discussingthemeritwage increases granted earlier thatmonth. Respondent confirmed this by letter datedSeptember 28 to the Union and, by way of answerto the Union's letter dated September 27, rejectedas completely without foundation the Union's posi-tion that the Union did not indicate to Respondentthat it had no objections to Respondent's grantingthe September merit wage increases.The aforementionedfinalmeeting,the 14thbetween the parties, occurred on September 29 inthe presence of a Federal mediator. At this meet-ing, the Union inquired as to the names of the em-ployees who had received the merit wage increases,the amount received, the date of their prior meritwage increase, and the date of their hire in relationto May 4 the date the strike began. In addition, theUnion requested information as to all merit wageincreases granted by Respondent since 1964. Inresponse to a question from the Union at the meet-ing asto the contemplated frequency of merit in-creases, Bambace replied that such increases couldbe granted at any time Mr. Rich saw fit. There isalso evidence that the Union pointed out that thenational minimum wage was going to be changed topossibly $1.40 per hour and asked whether Respon-dent's current wage offer of $1.35, which was 10cents above the existing minimum wage, would cor-respondingly become $1.50. Although Bambaceagreed to check this with Mr. Rich and supply theinformation, nothing has come forth thereon. Therehave been no further meetings between the parties.The information promised by Respondent at theSeptember 29 meeting was received by the Unionon October 19. The correspondence in this connec-tion reveals that Respondent was still insisting thatthe Union had agreed with it that it could grantmerit increases to its employees in September whilethe Union was disavowing any such agreement as toany merit wage increases at any time. It also revealsexpressionsby both Respondent and the Union of a" As I have heretofore found,the new section toarticle XVIII did list 10factors and a grievance procedure 592DECISIONSOF NATIONALLABOR RELATIONS BOARDwillingness to meet at any reasonable time concern-ing merit wage increases and other unresolved is-sues between the parties.E.TheAllegationsof the ComplaintHerein andConclusions Thereon1.The appropriate unitThe complaint alleges, and Respondent admits,and I find that all production and maintenance em-ployees at its Houston,Texas,plant,includingtruckdrivers,shippingandreceivingclerks,dispatcher (J. P. Parten), plant clericals (LewisAtlas and Michael Gonzalez), and janitors, and ex-cluding all office clerical employees, professionalemployees,guards, watchmen,and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section9(b) of the Act.2.The majority statusRespondent admits that the Union was certifiedby the Regional Director for Region 23 onDecember 28, 1965, after a secret ballot election,as the exclusive bargaining representative of all theemployees in the above appropriate unit. As theevents herein occurred during the certification yearand as the presumption of continuance of majorityduring thecertification year is irrebuttable in theabsence of unusual circumstances,not shownhere,'s I find that,at all times material herein, theUnion represented a majority of the employees inthe aforesaid unit.3.The alleged refusal to bargain in bad faithThe General Counsel concedes that,under theauthorityofN.L.R.B. v. AmericanNational In-surance Company,343 U.S. 395, an employer's in-sistence on a management rights provision is notper sean unfair labor practice,although mandatorysubjects of bargaining are involved,and the test iswhether the employer observed the good-faith bar-gaining principles of the Act in bargaining concern-ing such subjects.He contends, in effect, thatRespondent failed to bargain in good faith in that itnot only insisted,to what it mechanistically calledan impasse,on the unilateral right to award meritwage increases that would set the prevailing wagepattern in the plant because of the relatively smallacross-the-boardwage increasesoffered to theUnion,but also denied theUnionany effective rolein the matter of merit wages by rejecting theUnion's request to make the disputes arising out ofthe operation of the merit wage increase systemsubject to the grievance procedure which includedarbitration, or in the alternative that the Unionhave the right to strike. Stated more generally, theGeneral Counsel contends that Respondent actedinconsistently with the good-faith bargaining princi-ples of the Act by "approach[ing] the bargainingtablewith a predetermined resolve not to budgefrom its initial position of determining merit wageincreases unilaterally."Respondent,in turn,deniesthat it failed to bargain in good faith concerningmeritwage increases. It admits, in effect, thatthroughout the bargaining it maintained the right togrant merit wage increases.However, it points out,in justification thereof,that it has been observing apractice ofgranting such increasesto employees formany years and further that it was willing to affordan employee or the Union the right to grieve butnot to go to arbitration, that it was not requiredunder the Act and applicable law to submit to ar-bitration in such matters, and further that its in-sistence on forteiture of the right to strike as tomerit wage increases while refusing an arbitrationclause is not under the cases violative of Section8(a)(5) of the Act. And it contends still furtherthat it did bargain in good faith concerning all mat-ters,making concessions,and changing positions onmerit wage increases and on wages.The bargaining obligation which Section 8(d) ofthe Act imposes mutually upon employers and em-ployee representatives is that they "meet atreasonable times and confer in good faith withrespect to wages, hours, and other terms and condi-tionsof employment, or the negotiation of anagreement. . . ." It is true, as Respondent contends,that the section further provides that the obligationto bargain "does not compel either party to agreeto a proposal or require the making of a conces-sion."However, this does not excuse any partyfrom the requirement therein to bargain in goodfaith.Good faith or the want of it is concerned es-sentially with a state of mind; i.e., did the partiesmeet with a serious intent to adjust their differencesand reach acceptable ground? And a determinationthereofmust be based on reasonable inferencedrawn from the circumstances of the case as to mo-tive or state of mind of the party involved.It is clear from the bargaining developments, setforth in detail in section III, C, and III, D, above,that, at the end of the March 31 negotiations, the12th meeting between the parties during a period ofabout 10 weeks, the parties were in disagreement astowages,meritwage increases,and checkoff,referred to in the record as the "gut" issues. Re-gardless of other concessions, neither party wouldretreat from his prior position on these issues. Onthe subject of wages, Respondent was offering ageneral wage increase of 3.2 percent or a minimumof 5 cents an hour, annually during a 3-year con-tract and insisting on reserving to itself the uni-lateral right to grant merit wage increases;agreeing,however, to be governed by 10 factors, such asproduction quality, production quantity, etc., in11See Rau Brw)ASvNLRB,348US 96 PHIL RICH FAN MFG. CO.making such grantsand tolimit anemployee to onemerit wage increase ayear and to allow employeesto grieve aboutmerit wage increases,but withoutthe rightof employeesto resortto arbitration or, inthe alternative,to strike concerningthe matter.In regard to Respondent'sposition on wages, theGeneral Counsel contends that thegeneral wage in-creaseproposed by Respondentwas atoken in-crease,while its companion proposal of a meritwage increasesystem was to constitute the actualwage structureof the plant.Inote, in this connec-tion, that the3.2-percentannual general wage in-crease whichRespondentwas then proposing con-formed tothe wage guidepostsof the President'sCouncil of Economic Advisers. Furthermore, itwould besheer speculation to assumethat by con-tinuing to reserve theright to extendmerit wage in-creases the ensuing wagelevelwould be basedprimarilyon merit wage increases,dwarfinginto in-significancetheacross-the-board3.2-percentgeneral wage increase.Accordingly, I am not per-suaded on thisrecord thatthe general wage in-crease proposedby Respondent at thetime was atokenincrease.Nor can I draw any inference ad-verse to Respondent because the general wage in-creasewhichRespondentofferedwould havenetted employees less than whatthey had receivedvia merit wage increases in thepast, when Respon-dent's entire wage system was basedon merit wageincreases.For, sofar as appears,Respondent didbargain about wages during mostof the 12 bargain-ing sessionswhichspanneda 10-week period, mak-ing several proposals ranging froma 2-percent to a3.2-percent across-the-boardwage increase,albeititwas unable to reach agreementwith the Unionwhich was seeking a much larger increase thanRespondent was willingto pay. And the fact thatthey failed toreach common ground on the generalincreases is, in itself,not controlling on this issue,so long as Respondent was seekingto do so in goodfaith.In this connection,the Boardhas held thatsince"the Act doesnot requireformalagreementor the grant of concessions the partiesmay reachan impassewhich does not reflect on the good faithof the bargaining."'" "Not capitulation butbonaNational MaritimeUnion of America,78NLRB971, 981NLRB v Maver,196 F 2d 286,290 (C A 5)" See TaftBroadcastingCo ,163NLRB475.Prix for and Gamble MfgCo ,160NLRB 334,Engineering& MfgCo.151 NLRB 1441, 1446, 1447,andPhillipCarei Manufacturing Co .140 N LRB 1103. 1104-5'" See JH Allison& Compans,70NLRB377, enfd 165 F 2d 766 (C A6), cert.denied 335 U S. 814, where the Board held that merit increasesare an integral part of the wage structure and, as such,are the proper sub-ject of collective bargainingThis positionwas thereafter endorsed by theSupreme Court inBenne Katz,dlb/a Williamsburg SteelProductsCompany,369 U S 736."'Respondent was insisting on having a no-strike,no-lockout clause inthe contracti'SeeAtlanticResearchCorporation,DesomaticProducts Divnion, 144NLRB 285, holding that."Specifically,the [employer's] insistence onreserving to itself as a management prerogative the right to grant individualmerit increases was not in derogation of its bargaining obligation" There,593fideeffortis the criterion.""Nor is"hard bargain-ing," as such,tantamount to a refusal to bargain."Insofar as the bargaining concerning merit wageincreases is concerned, it is not here contended byRespondent that merit wage increases are not abargainable issue.'9And itisclear that bargainingdid take place on this subject.Thus,as alreadypointed out,in the course of bargaining,Respon-dent was prepared to agree on the factors to be util-ized in determining recipients of such increases, inthe frequency withwhich theywere to occur, andon making available a grievance procedure to anyaggrieved employee andthe Union. WhileRespon-dent at first discussed and then refused to agree toagradingorpointsystemfordeterminingrecipients,and also refused to agree to allow anygrievance respecting merit wage increases to betaken to arbitration,or in the alternativeto allowresort to strike action thereon,'" I perceive no ele-ment of bad faith in its understandable and not un-reasonable desire to be free to reward capable andefficient employees over and above the generalwage increase offered theUnionon an across-the-boardbasis.21Significant,too,inappraisingRespondent's bargaining role is the fact that it wasbargaining on merit wage increases in the face of anambivalent positionby the Unionthereon. Thus,the Union was demanding a much larger generalwage increase than Respondent would offer, andwas stating at the same time,ineffect,that ifRespondent would agree to a large enough in-crease,itwould allow Respondent to do what itpleased about merit wage increases;otherwise, itwould insist upon limiting Respondent in grantingmerit wage increases not only through the factorsproposedbyRespondentfordeterminingrecipients,but also through a point or gradingsystem,and a grievance procedure including ar-bitration or, in the alternative,the right to strike. Itis patent that basic to the two alternatives proposedby the Union on merit wage increases was the sizeof the general wage increase. In consequence, itwould appear,and I find,that bargaining founderedon the matter of wages primarily because theparties could not agree on the size of a generalas here, the employerhad offeredan arbitrationprocedurecovering othersubjects but refused to extend the arbitration provision to merit wage in-creasesWhile it is true that the employer theredid offer tomake an excep-tion to its stand on such arbitration,in cases involving discrimination forpersonal or union reasons, it would appear that the above quotedlanguagewould also preclude a findingof bad faith based solelyon the insistence byan employer on the broadest ban on arbitration of merit wage increases,and on precluding the right to strike thereon In any event, the employer'sabove concessionson mattersinvolving discrimination for unionconnectedreasons was minimal in nature, because such discriminationis banned byoperation of law And further, sinceRespondent was urging inclusion in thecontractof a no-strike,no-lockout clause and sincethe Act does notpreclude an employerfrombargainingfor such a clause (seeN L R B vAmerican National Insurance Conipanv, supra),Respondent's unwillingnessto acceptment wage increases from the general ban on striking, does not,under the circumstances (e g , its willingnessto circumscribethe grantingof merit wage increaseson the basis of prescribed factors, fixedfrequency,etc ), establishlack ofgood faith 594DECISIONSOF NATIONALLABOR RELATIONS BOARDwage increase.Ifind further that,as of March 31,good-faith bargaining had not resolved the matterof wages, including merit wage increases,and therewere no definite plans for further efforts to breakthe deadlock,and hence an impasse existed onthese matters.22To sum up all the foregoing, I find that (1)Respondent's position on a general wage increase,apart from its position on merit wa*e increases, isnot indicative of bad faith bargaining; (2) theUnion took an ambivalent position in respect tomeritwage increases making basictoboth itsproposals on merit wage increases the size of thegeneral wage increase, an issue as to which Respon-dent did not bargain in bad faith; (3) Respondent'sinsistencethat it be free to reward capable and effi-cient employees over and above the general wageincrease on an across-the-board basis,isnotper seunreasonable;(4) Respondent did bargain aboutmerit wage increases making some concessions, andto the extent that it opposed a point and gradingsystem,and refused to agree that grievances onmerit wage increases go to arbitration or, in the al-ternative, that employees may strike concerningthis issue,Respondent'sbargaining position is notunder the circumstances vulnerable on bad-faithgrounds; and (5) it does not appear, nor is it con-tended, that Respondent bargained in bad faith onany other bargaining issues.In these circumstances,and in the absence of any other findings of unfairlabor practices herein, I am unable to infer, andfind, that Respondent bargained to impasse in badfaith on any aspect of the mandatory subject ofwages, including merit wage increases. At most,Respondent's attitude on this issue was one of hardbargaining,which the Act does not forbid. Werethis a case in which Respondent had refused togrant any general increase or where the general in-crease offered was a token increase,Respondent'sconduct might arguably have been vulnerable.23Absent such a situation, I know of no authority inBoard or court law, and none has been called to myattention,which would warrant finding Respon-dent's position on merit wage increases in the cir-cumstances of this case vulnerable under Section8(a)(5) of the Act.ThereremainsforconsiderationwhetherRespondent violated Section 8(a)(5) of the Act byitsunilateral action in June and September 1966,during the strike,of granting individual merit wageincreases to a substantial number of employees.24With respect to the June increase, the record showsthat Respondent notified the Union that it was con-templating giving merit wage increases and wasSeeAmericanShipbuilding Ca v N L R B,380 U S 300See"M"Si stem,/ne, 129 NLRB 527,Duo Fitting,130 NLRB 65321As alreadyindicated,Respondent also granted merit wage increases toemployees in February At that time,Respondent discussed the matter withthe Union and the latternot only concurredin the grants to the employeesselected by Respondent, but also persuaded Respondent to grant such in-creases to additional employees Since the Union concurred in the meritwage increases which Respondent proposed and negotiated such increasesready and willing to negotiate concerning them,and that when the parties met with the Federalmediator on June 1 the Union was unwilling todiscussmerit wage increases because of Respon-dent's statement at the meeting that it was adheringto its prior position on all unsettledissues,includingthe merit wage increase system. At that time, theUnion had made a new proposal of a general wageincrease which would have exceeded, during thefirst year of a 3-year contract period,itsgeneralwage increase proposal which was pending at thetimeof the bargaining impasse.Whereupon,Respondent,inter alia,advised the Union that itwould put the contemplated merit wage increasesinto effect. Since the parties had theretofore bar-gained to a bona fide impasse on wages,includingthe merit wage increase system,since Respondenthad there proposed making such increases at 3-month intervals and was not acting inconsistentlywith its prior practice in contemplating grantingmerit wage increases at this time;and since theUnion refused to negotiate thereon,althoughRespondent urged it to do so,Ifind that Respon-dent has not, by such grants, refused to accord theUnion the bargaining status which the Act vests inthe majority representative.With respect to the September merit wage in-creases, the record shows that Respondent commu-nicated by telephone with the Union on September12 indicating that it was contemplating putting intoeffect another merit wage increase for the payrollperiod ending September 14 and that, at the meet-ing with the Federal mediator on September 29, theUnion sought information as to the merit wage in-crease action already taken. While Respondent in-troduced into evidence a letter dated September 14from Bambace, Respondent'srepresentative, toCrump, the Union's representative, which refers tothis telephone conversation and assertsthat Crumpthen acquiesced in such unilateral action,subjectonly to discussion thereafter,Iam unable to find onthe basis of this self-serving document that Crumpdid acquiesce, particularly because of Crump's an-swering letter of September 27 denying suchacquiescence.25 However, because of the continu-ing bargaining impasse on wages,including themerit wage increase system; because Respondentwas not acting inconsistently with its past practiceor its proposal to the Union in contemplating othermerit wage increaseswithin 3 months of the priorincrease,and also because the Union's un-willingness to discuss the June merit wage increaserendered futile any such overtures by Respondentin connection with the September increase, I find,for other employees,Ifind that the allegations of the complaint in thisrespect have not been sustained" I attach no significance adverse to the Union because of the fact thatthere was almost a 2-week interval between Bambace's letter and Crump'sreply It would appear that an answer by return mail would not have alteredthe situation, as the date of Bambace's letter coincided with the close of thepayroll period during which Respondent contemplated making these in-creases effective PHIL RICHFAN MFG. CO.595here too,that Respondent did not,by such grants,refuse to accord the Union the bargaining statuswhich the Act vests in the majority representative.In sum,I conclude,and find,that Respondent didnot violate the good-faith bargaining requirementsof Section 8(a)(5) and(1) of theAct bygrantingmerit wage increases to employees during Febru-ary, June,and September, 1966.4.The nature of the strikeAs I have foundthatRespondent did not refuseto bargain in violation of the Act before the strike,which was called on May 4, 1966,because of thefailure to reach a collective-bargaining agreement, Ifind that the strike was an economic strike at its in-ception.And since the unilateral merit wage in-crease action taken by Respondent in June andSeptember,during the course of the strike, also didnot, as found above, constitute an unfair laborpractice,such unilateral action did not effect a con-version of the economic strike into an unfair laborpractice strike.28Accordingly,Ifind lacking inmerit the General Counsel'scontention that thestrike began and/or was prolonged by Respondent'sunfair labor practices and was therefore from its in-ception,or thereafter,an unfair labor practicestrike.Upon the basis of the entire record, I make thefollowing:together constitute a single employer, engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labororganizationwithin themeaningof Section 2(5) of the Act.3.The following employees of Respondent at itsHouston,Texas, plant constitute a unit appropriatefor the purposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees,including truckdrivers,shipping and receivingclerks, dispatcher (J. P. Parten), plant clericals(Lewis,Atlas, andMichael Gonzalez), andjanitors and excluding all office clerical em-ployees,professionalemployees,guards,watchmen, and supervisors as defined in theAct.4.At all timessinceDecember 28, 1965, theUnion has been, and now is, the exclusive represen-tative of all the employees in the unit described inparagraph 3, above, for the purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.5.Respondent has not refused to bargain collec-tively with the Union as the exclusive representa-tive of the employees in the above-appropriate unitin violation of Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERCONCLUSIONS OF LAW1.Rich,Ventco,and Williams,herein togethercalledRespondent,areeach employers, andt°Although there is testimony by Crump that, during the June meeting,he offered to return all the strikers to work, the matter was not fullylitigated herein and the ciaimed refusal of Respondent to offer the strikersUpon the basis of the above findings of fact andconclusions of law, and upon the entire record inthe case, it is recommended that the complaintherein be dismissed.reinstatement is notalleged to be violative of Section 8(a)(3) and (I) ofthe Act353-177 0 - 72 - 39